DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/31/2020 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant's election with traverse of Group IV in the reply filed on 5/2/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden and that the classification is incorrect.  This is not found persuasive because the inventions were found distinct, a search burden exists and the inventions will be rejoined upon finding of allowable subject matter.
The requirement is still deemed proper and is therefore made FINAL.

	4.	Claims 1-14, 17, 19 and 21 are directed to a non-elected invention and are withdrawn from prosecution.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 15-16, 18, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 5,763,530) to Chen et al. (hereinafter Chen).
Chen is directed to emulsion blends and their uses.  Chen discloses at (C3, L22) that the emulsion is useful for a wide range of treatment of various solid-liquid suspensions such as refinery waste, etc.  Chen discloses at (C3, L25-L50) that the composition is a water-in-oil emulsion blend.  Chen discloses at (C4, L20) that the polymers are alkylacrylamide based polymers.  Chen discloses at (C4, L60) that the acrylamide is copolymerized with unsaturated comonomers.  Chen discloses at (C5, L1-L22) that the acrylamide is copolymerized with and acrylic acid.  Chen discloses at (C7, L5) that the droplet is 1000 to 2000 angstroms.  Chen discloses at (C9, L22-45) that the microemulsion includes a surfactant and the discontinuous polymer phase.  Chen discloses at (C10, L15-L35) that the ratio is 0.5 to 3:1.  Chen discloses at (C10, L32) that the polymer content can be up to 100%.  Chen discloses at (C11, L22) that the surfactant is an oleamidopropyldimethylamine.  Chen discloses at (C11, L42) that the surfactant and oil are premixed and added to the surfactant solution that contains the monomers and comonomers.  Chen discloses at (C16, L42) that the microemulsion can be modified to obtain larger droplets.  Chen discloses each and every element as arranged in claims 15-16, 18, 20 and 22.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 15-16, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over (US 5,763,530) to Chen et al. (hereinafter Chen).
Chen is directed to emulsion blends and their uses.  Chen discloses at (C3, L22) that the emulsion is useful for a wide range of treatment of various solid-liquid suspensions such as refinery waste, etc.  Chen discloses at (C3, L25-L50) that the composition is a water-in-oil emulsion blend.  Chen discloses at (C4, L20) that the polymers are alkylacrylamide based polymers.  Chen discloses at (C4, L60) that the acrylamide is copolymerized with unsaturated comonomers.  Chen discloses at (C5, L1-L22) that the acrylamide is copolymerized with and acrylic acid.  Chen discloses at (C7, L5) that the droplet is 1000 to 2000 angstroms.  Chen discloses at (C9, L22-45) that the microemulsion includes a surfactant and the discontinuous polymer phase.  Chen discloses at (C10, L15-L35) that the ratio is 0.5 to 3:1.  Chen discloses at (C10, L32) that the polymer content can be up to 100%.  Chen discloses at (C11, L22) that the surfactant is an oleamidopropyldimethylamine.  Chen discloses at (C11, L42) that the surfactant and oil are premixed and added to the surfactant solution that contains the monomers and comonomers.  Chen discloses at (C16, L42) that the microemulsion can be modified to obtain larger droplets.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Chen to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 15-16, 18, 20 and 22.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766